Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Hunicke-Smith et al. and Embleton et al.
Claims 1-3, 5-7, 13, 17-20 and 24-26 rejected under 35 U.S.C. 103 as being unpatentable over Hunicke-Smith et al. (WO2013188872) in view of Embleton et al. (Nucleic acids research 20.15 (1992): 3831-3837). 
Hunicke-Smith et al. teach a method of generating linked pairs of transcripts of paired antibody variable heavy (VH) chain region and variable light (VL) chain regions from cellular mRNA content comprising: sequestering individual cells with beads conjugated to oligonucleotides in individual compartments; lysing the cells and allowing the released mRNA to hybridize to the bead conjugated oligonucleotides; isolating the bead and captured mRNA from the compartments; subjecting the mRNA to reverse transcription followed by PCR amplification  and subsequently sequencing the resultant cDNA products (e.g. para 0006, pg. 1; para 0039,pg. 10; para 0044, pg. 11; claims 1-7).
Hunicke-Smith et al. teach their method is used to obtain upto 105 to 107 individual paired antibody VH and VL sequences (e.g. para 0006-0007, pg. 2-3; 18,000 linked heavy and light chain sequences were obtained as in para 0068, pg. 21; 66,000 sequenced VH-VL linked pairs as in para 0074, pg. 24-25).
 	Hunicke-Smith et al. teach the target cells are B cells (e.g. para 0016, pg. 5; para 0042, pg. 11, claim 27). 

Hunicke-Smith et al. teach partitioning a single cell and poly(T) conjugated beads into each individual compartment, i.e. microwell or droplet. Within each individual compartment, the cell is lysed and the released mRNA are captured on the poly(T) conjugated beads. The mRNA-coupled beads are collected from the first set of compartments and emulsified in a solution comprising reagents for overlap extension RT-PCR, i.e. OE RT-PCR, including primers specific for variable heavy chain region or variable light chain region. The OE RT-PCR amplification comprises an RT-PCR to generate first and second strand cDNA, yielding a double stranded cDNA product and a subsequent PCR to link the cDNA transcripts. The linked transcripts are subsequently subjected to nested PCR and sequencing (e.g. microwells or emulsion as in para 0048-0051, pg. 12-13; para 0072, pg. 22; Tables 6 and 7, pg. 23-24; para 0080, pg. 27-28; Examples 9 and 10, pg. 36-38; Fig. 4). 
 Hunicke-Smith et al. also teach linkage of cDNA transcripts can be done by restriction and ligation (e.g. para 0048, pg. 12; para 0050, pg. 13).
Furthermore, Hunicke-Smith et al. teach their method provides paired VH and VL sequences for an antibody that binds to an antigen of interest (e.g.  para 0084-0085, pg. 31-32, Table 14, pg. 33; claim 7).
Therefore, Hunicke-Smith et al. teach the limitations: A method of making a nucleic acid sequence comprising a sequence that encodes a heavy chain element (HC element) of an antibody heavy chain variable region (HCVR) and a light chain element (LC element) of an antibody light chain variable region (LCVR), and wherein the HCVR and LCVR are matched, the 
i)    a heavy chain (HC) strand, wherein the HC strand is a strand of a heavy chain double-stranded cDNA (HC ds cDNA) comprising a segment that encodes the HC element of the HCVR from a cell; and ii)    a light chain (LC) strand, wherein the LC strand is a strand of a light chain double-stranded cDNA (LC ds cDNA) comprising a segment that encodes the LC element of the LCVR from the cell, as required by claim 1.
Regarding step ( b) of claim 1:
It is noted that the method of claim 1 requires providing an HC strand, wherein the HC strand is a strand of a heavy chain double-stranded cDNA (HC ds cDNA) and providing an LC strand wherein the LC strand is a strand of a light chain double-stranded cDNA (LC ds cDNA) and subsequently covalently linking the HC strand and the LC strand to produce a single stranded nucleic acid sequence.
 The instant claims do not expressly recite how a single stranded species is produced. Additionally, the instant disclosure describe examples wherein a denatured HC strand is covalently linked to a denatured LC strand (e.g. lines 19-26, pg. 6, instant specification).  However, the instant disclosure does not expressly require a particular series of steps to produce a single stranded nucleic acid sequence.
Therefore, the requirement to covalently linking the HC strand and the LC strand to produce a single stranded nucleic acid sequence is interpreted to encompass the embodiment of covalent linkage of the HC ds cDNA with the LC ds cDNA and denaturation to yield single stranded species.

Furthermore, Hunicke-Smith et al. teach the product of their OE-PCR is subjected to denaturation prior to a nested PCR amplification (e.g. para 0031, pg. 8).
It is also noted that, prior to the effective filing date of the claimed invention, Embleton et al. teach that a process is known in the art that comprises first strand cDNA synthesis of variable heavy and variable light chains, a first PCR to generate a double-stranded heavy chain entity and a double-stranded light chain entity (e.g. step 3 as in Fig. 1, pg. 3833) that are also covalently linked (e.g. step 4 as in Fig. 1, pg. 3833) followed by a denaturation step that results in singled-stranded nucleic acid sequences from these covalently linked double-stranded variable chain entities that function as templates for a nested PCR (e.g. step 5 as in Fig. 1, pg. 3833)(e.g. entire Embleton reference and especially In-cell PCR and assembly from cDNA section, pg. 3833; Fig. 1, pg. 3833; single stranded templates for nested PCR as in Fig. 2 , pg. 3834; 3rd  para, pg. 3837).
 Therefore, as both Hunicke-Smith et al. and Embleton et al. disclose methods for generating covalently linked double-stranded variable chain nucleic acid entities that are further subjected to nested PCR, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hunicke-Smith et al. comprising providing covalently linked double-stranded variable chain entities that are subject 
Therefore, the combined teachings of Hunicke-Smith et al. and Embleton et al. render obvious the limitations:  b) covalently linking of the HC strand to the LC strand, wherein the HC strand and the LC strand are covalently linked to produce a single stranded nucleic acid sequence, wherein the isolated production reaction site does not comprise a nucleic acid encoding an HCVR or an LCVR from a cell other than the cell, thereby making the nucleic acid sequence as recited in claim 1.
Furthermore, the combined teachings of Hunicke-Smith et al. and Embleton et al. render obvious the limitations: method of claim 1, wherein the HC and LC strands are both sense strands or both antisense strands as recited in claim 13.
Furthermore, the combined teachings of Hunicke-Smith et al. and Embleton et al. render obvious the limitations: wherein the HC element comprises, or consists of, a heavy chain variable region sequence (HCVRS), or an antigen binding fragment thereof as required by claim 2.
Furthermore, the combined teachings of Hunicke-Smith et al. and Embleton et al. render obvious the limitations: wherein the LC element comprises, or consists of, a light claim 3.
Furthermore, the combined teachings of Hunicke-Smith et al. and Embleton et al. render obvious the limitations: method of claim 1, further comprising, prior to acquiring the isolated production reaction site, acquiring an mRNA loaded capture substrate comprising: a)    acquiring an isolated cell reaction site, comprising: i)    a cell; and ii)    a capture substrate capable of binding a first mRNA encoding an HCVR from the cell and a second mRNA encoding an LCVR from the cell; and b)    maintaining the isolated cell reaction site under conditions that allow lysis of the cell and binding of the capture substrate with the first mRNA and the second mRNA to form the mRNA loaded capture substrate, wherein the isolated cell reaction site does not include a nucleic acid encoding an HCVR or an LCVR from a cell other than the cell  (e.g. microwells or emulsion as in para 0048-0051, pg. 12-13, Hunicke-Smith) as required by claim 17.
Furthermore, the combined teachings of Hunicke-Smith et al. and Embleton et al. render obvious the limitations: method of claim 17, further comprising releasing the mRNA loaded capture substrate from the isolated cell reaction site in the presence of a poly(dA) or poly(dT) oligonucleotide (e.g. para 0048-0051, pg. 12-13, Hunicke-Smith) as required by claim 18.
Furthermore, as both Hunicke-Smith et al. and Embleton et al. teach subjecting covalently linked double-stranded variable chain entities  to a nested PCR amplification, the combined teachings of Hunicke-Smith et al. and Embleton et al. render obvious the limitations: claim 19.
Furthermore, the combined teachings of Hunicke-Smith et al. and Embleton et al. render obvious the limitations: method of claim 1, further comprising sequencing all or a portion of the nucleic acid sequence (e.g. 0048-0051, pg. 12-13; para 0072, pg. 22; Tables 6 and 7, pg. 23-24; para 0080, pg. 27-28; Examples 9 and 10, pg. 36-38; Fig. 4, Hunicke-Smith) as required by claim 20.
As Hunicke-Smith et al. teach their method is used to obtain upto 105 to 107 individual paired antibody VH and VL sequences (e.g. para 0006-0007, pg. 2-3; 18,000 linked heavy and light chain sequences were obtained as in para 0068, pg. 21; 66,000 sequenced VH-VL linked pairs as in para 0074, pg. 24-25), the combined teachings of Hunicke-Smith et al. and Embleton et al. render obvious the limitations: a method of making a library comprising a plurality of unique members, the method comprising: making the plurality of members by the method of claim 1,wherein each of the members comprises a sequence that encodes a heavy chain element (HC element) of a heavy chain variable region (HCVR) and a light chain element (LC element) of a light chain variable region (LCVR), wherein the HCVR and the LCVR are matched, and wherein each unique nucleic acid sequence of the plurality comprises an HC element and an LC element from a different unique cell, thereby making the library as required by claim 24.
Furthermore, the combined teachings of Hunicke-Smith et al. and Embleton et al. render obvious the limitations: method of claim 24, wherein the library comprises the following properties: a)   the plurality of unique members comprises at least 104, 105, 106, 107 4 to 109 unique members as required by claim 25.
Furthermore, the combined teachings of Hunicke-Smith et al. and Embleton et al. render obvious the limitations: a library made by the method of claim 25 as required by claim 26.
Regarding claims 5-7:
As noted above, Hunicke-Smith et al. teach partitioning a single cell and poly(T) conjugated beads into each individual compartment, i.e. microwell or droplet. Within each individual compartment, the cell is lysed and the released mRNA are captured on the poly(T) conjugated beads. The mRNA-coupled beads are collected from the first set of compartments and emulsified in a solution comprising reagents for overlap extension RT-PCR, i.e. OE RT-PCR, including primers specific for variable heavy chain region or variable light chain region. The OE RT-PCR amplification comprises an RT-PCR to generate first and second strand cDNA, yielding a double stranded cDNA product and a subsequent PCR to link the cDNA transcripts. The linked transcripts are subsequently subjected to nested PCR and sequencing (e.g. microwells or emulsion as in para 0048-0051, pg. 12-13; para 0072, pg. 22; Tables 6 and 7, pg. 23-24; para 0080, pg. 27-28; Examples 9 and 10, pg. 36-38; Fig. 4). 
In another embodiment, Hunicke-Smith et al. teach a method comprising encapsulating individual cells with magnetic beads that are functionalized with three different oligonucleotides: a poly- T sequence; a primer specific for heavy chain sequences (i.e. AHX89) and a primer specific for light chain sequences (i.e. BRH06).  The cells are lysed and mRNA is captured by the poly-T sequences. The subsequent RT-PCR uses the poly-T primer for first 
Hunicke-Smith et al. do not expressly exemplify generating bead-bound cDNA transcripts that are subsequently linked in a single embodiment. 
However, prior to the effective filing date of the claimed invention, Embleton et al. disclose a method comprising a step of amplifying and covalently linking a double-stranded heavy chain entity and a double-stranded light chain entity in one PCR (e.g. step 3 and step 4 as in Fig. 1, pg. 3833).  
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hunicke-Smith et al. comprising providing poly(T) conjugated beads to capture released mRNA from individual cells  in a first set of compartments and generating cDNA using separate primers to yield specific VH and VL cDNA transcripts in a different set of compartments comprising droplets as taught in one embodiment of Hunicke-Smith et al. to include providing droplets comprising individual cells and beads functionalized with three different oligonucleotides: a poly- T sequence; a primer 
Therefore, the combined teachings of Hunicke-Smith et al. and Embleton et al. render obvious the limitations: method of claim 1, wherein acquiring the isolated production reaction site comprises: a) acquiring a capture substrate bound to: (i)    a first double-stranded cDNA (ds cDNA) comprising a strand that is complementary to a first mRNA that encodes the HCVR from the cell; and (ii)    a second ds cDNA comprising a strand complementary to a second mRNA encoding the LCVR from the cell, to produce a loaded capture substrate, and b)    maintaining the isolated production reaction site under conditions that allow amplification of the first and second ds cDNAs, to produce: a plurality of HC ds cDNAs comprising the segment that encodes the HC element of the HCVR from the cell; and a plurality of LC ds cDNAs comprising the segment that encodes an LC element of the LCVR from the cell as required by claim 5.
claim 6.
Furthermore, the combined teachings of Hunicke-Smith et al. and Embleton et al. render obvious the limitations: wherein the isolated production reaction site comprises a reagent mixture suitable for producing, from the first and second mRNAs, a first ds cDNA comprising the segment that encodes the HC element of the HCVR of the cell, and a second ds cDNA comprising a segment that encodes the LC element of the LCVR of the cell as required by claim 7.

Hunicke-Smith et al., Embleton et al., Oleksiewicz et al. and Grabstein et al. 
Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hunicke-Smith et al. and Embleton et al., as applied to claims 1-3, 5-7, 13, 17-20 and 24-26 above, and further in view of Oleksiewicz et al. (US20070141048) and Grabstein et al. ( US20140127209).
The teachings of Hunicke-Smith et al. and Embleton et al. as applied above are incorporated in this rejection.
As noted above, the combined teachings of Hunicke-Smith et al. and Embleton et al. render obvious a method comprising generating double-stranded cDNA transcripts using beads functionalized with poly- T sequences; primers specific for heavy chain sequences and primers specific for light chain sequences to facilitate PCR amplification and linking the transcripts.
Furthermore, Hunicke-Smith et al. teach linkage of cDNA transcripts can be done by restriction and ligation (e.g. para 0048, pg. 12; para 0050, pg. 13).

 However, the combined teachings of Hunicke-Smith et al. and Embleton et al. do not expressly teach claims 8-12.
Like Hunicke-Smith et al., Oleksiewicz et al. teach generation of antibody libraries of antibody cognate pairs comprising heavy and light chains variable sequences that are derived from the same cell (e.g. Abstract, para 0003, para 0007, pg. 1; para 0044, pg. 5; para 0215, pg. 20). Oleksiewicz et al. teach nucleotide sequences of interest are "cognate pairs” include pairs of heavy and light chain variable regions from immunoglobulin domains (e.g. para 0080,pg. 7; para 0094, pg. 9).
Oleksiewicz et al. teach the contents of a single cell are subjected to multiplex RT-PCR amplification to yield cDNA copies of variable region sequences from an individual cell (e.g. para 0044,pg. 5; para 0070-0071, para 0079, para 0081, pg. 7), followed by a multiplex amplification and linkage step to link pairs of variable regions. 
Furthermore, Oleksiewicz et al. teach linkage comprises a segment that is single stranded or double stranded and introduced by amplification or by ligation (e.g. para 0043,pg. 4; para 0052,pg. 5; para 0079, pg. 7; present invention the plurality of nucleotide sequences of interest, amplified by multiplex RT-PCR, are linked by ligation. To achieve this, the multiplex primer mix used for the multiplex RT-PCR, is designed such that the amplified target sequences can be cleaved with appropriate restriction enzymes, and covalent linkage by DNA ligation can be performed as in para 0091, pg. 9).

Furthermore, Oleksiewicz et al. teach linkage by PCR amplification comprise overlap extension PCR, wherein the primers are designed comprising long “tails”, i.e. 8-75 nucleotides in length (e.g. para 0135,pg. 14). Furthermore, Oleksiewicz et al. teach different types of overlap extension tails are known in the art, including primers with “type II” tails, which are designed such that a first primer includes a region that complements a first target region; an extended region comprising a sequence that is complementary to a second primer; and a region of 4-6 nucleotides that complements a second target region, i.e. the gene-specific region of the adjacent target sequence.  Furthermore, Oleksiewicz et al. teach type II overlap extension tails are preferred for to include a defined linker as used with scFv molecules (e.g. In type II overlap-extension tails, 4 to 6 of the 5' nucleotides are complementary to the gene-specific region of the adjacent target sequence…Type II overlap-extension tails are preferred if the target sequences are to be linked by a defined linker as seen with scFv as in para 0135, pg. 14; Fig. 1 and below).


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


As noted above, Hunicke-Smith et al. teach an overlap extension PCR to link cDNA transcripts (e.g. para 0048-0051, pg. 12-13; para 0072, pg. 22; Tables 6 and 7, pg. 23-24; para 0080, pg. 27-28; Examples 9 and 10, pg. 36-38; Fig. 4). 
Therefore, as Hunicke-Smith et al. and Oleksiewicz et al. both teach a method comprising amplification and linkage of VH and VL genes by overlap extension PCR, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hunicke-Smith et al. and Embleton et al. to include using primers which complement a portion of each region to be linked and overlap to incorporate restriction sites which facilitate introduction of  regulatory elements such as promoters, ribosomal binding sites, termination sequences, stop codons or linker sequences such as in a scFv as taught by Oleksiewicz et al. because these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art  and for achieving the predictable result of a method for generating and analyzing linked Ig VH-VL recombinant antibodies.
Therefore, as Oleksiewicz et al. teach incorporation of restriction sites (e.g. para 0135, pg. 14), the combined teachings of Hunicke-Smith et al., Embleton et al. and Oleksiewicz et al. render obvious the limitations: method of claim 5, wherein the first and second ds cDNAs are amplified in the presence of primers, wherein at least one of the primers comprises a first member, a second member, and a nucleotide modification between the first and second members as required by claim 8.
Furthermore, the combined teachings of Hunicke-Smith et al., Embleton et al. and Oleksiewicz et al. render obvious the limitations: method of claim 8, wherein the first member claim 10.
Furthermore, the combined teachings of Hunicke-Smith et al., Embleton et al. and Oleksiewicz et al. render obvious the limitations: method of claim 8, wherein at least one of the primers is phosphorylated and comprises a sequence encoding at least a portion of a linker sequence, or a complementary sequence thereof as required by claim 11.
Regarding claim 12:
As noted above, Hunicke-Smith et al. teach cDNA transcripts that are bound to beads and do not expressly teach an overhang at the bound end (e.g. para 0034, pg. 8-9; Cells are thermally lysed, and poly(T) oligonucleotides on the beads bind mRNAs. The emulsion is broken, and beads are collected, washed, and resuspended in a solution with reagents and primers for RTPCR that will result in amplification of the transcripts of interest in such a way that the transcripts are attached to the beads as in para 0052, pg. 14; para 0099-0101, pg. 38-40, Hunicke-Smith et al.).
Therefore, double stranded cDNA transcripts comprising a blunt end are rendered obvious by the teaching of Hunicke-Smith et al. 
 It is further noted that Hunicke-Smith et al. also teach linkage of cDNA transcripts can be done by restriction and ligation (e.g. para 0048, pg. 12; para 0050, pg. 13).
Furthermore, Oleksiewicz et al. teach multiple embodiments comprising introducing a linker between paired variable regions.

 Furthermore, Oleksiewicz et al. teach an embodiment of introducing a linker wherein amplified target sequences can be cleaved with appropriate restriction enzymes, and covalent linkage by DNA ligation can be performed (e.g. para 0091, pg. 9). Therefore, this embodiment also renders obvious double stranded cDNA transcripts comprising a single stranded 5’ end.
Therefore, as Hunicke-Smith et al. and Oleksiewicz et al. both teach a method comprising amplification and linkage of VH and VL genes by overlap extension PCR, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hunicke-Smith et al. and Embleton et al. comprising providing bead-bound  double stranded cDNA transcripts comprising a blunt end to include a feature wherein the 5’ end of the cDNA transcript is capable of annealing with a complementary oligonucleotide, such as an overlap extension primer or the ligatable end of a linker as taught by Oleksiewicz et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method for generating and analyzing linked Ig VH-VL recombinant antibodies.
 wherein the HC ds cDNA comprises a 5’ overhang and a blunt end and the LC ds cDNA comprises a 5’ overhang and a blunt end as required by claim 12.
Regarding a nucleotide modification that reduces DNA synthesis:
As noted above, the combined teachings of Hunicke-Smith et al., Embleton et al. and Oleksiewicz et al. using primers that introduce a nucleotide modification (i.e. a linker) as required by claim 8.
Furthermore, Oleksiewicz et al. teach incorporation of a linker used for scFv (e.g. para 0135, pg. 14).
However, the combined teachings of Hunicke-Smith et al., Embleton et al. and Oleksiewicz et al. do not expressly teach the nucleotide modification reduces DNA synthesis as required by claim 8.
Prior to the effective filing date of the claimed invention, Grabstein et al. teach PEG linkers that couple antibody derivatives are known in the art (e.g. para 0066,pg. 5;para 0080,pg.6 ; para 220-0222,pg. 14), wherein the antibody derivatives include variable heavy chain , variable light chain  and scFv (e.g. para 0035, para 0040,pg. 3).
 Therefore, Grabstein et al. render obvious the limitation: a nucleotide modification between the first and second members, wherein the nucleotide modification reduces DNA synthesis as required by claim 8.
claim 9.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hunicke-Smith et al., Embleton et al. and Oleksiewicz et al. comprising providing modified linkers to join antibody fragments to include a PEG linker as taught by Grabstein et al. because a skilled artisan would appreciate that the substitution of one type of linker for another would have yielded the predictable outcome of a method for generating and analyzing linked Ig VH-VL recombinant antibodies.

Hunicke-Smith et al., Embleton et al and Pedersen et al. 
Claims  4, 21-23, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hunicke-Smith et al. and Embleton et al., as applied to claims 1-3, 5-7, 13, 17-20 and 24-26 above, and further in view of Pedersen et al. (US20110129855).
The combined teachings of Hunicke-Smith et al. and Embleton et al. as applied above are incorporated in this rejection.
As noted above, the combined teachings of Hunicke-Smith et al. and Embleton et al. render obvious a method comprising generating double-stranded cDNA transcripts using beads functionalized with poly- T sequences; primers specific for heavy chain sequences and primers specific for light chain sequences to facilitate PCR amplification and linking the transcripts.
Furthermore, Hunicke-Smith et al. teach a method of generating a plurality of linked pairs of transcripts of paired antibody variable heavy (VH) chain region and variable light (VL) 
Furthermore, Hunicke-Smith et al. teach linkage of cDNA transcripts can be done by restriction and ligation (e.g. para 0048, pg. 12; para 0050, pg. 13).
Furthermore, Embleton et al. teach screening the presence of linked nucleic acid products by probe hybridization and by PCR (e.g. entire Embleton reference and especially In-cell PCR assembly section, pg. 3835-3836; Fig. 4, pg. 3835).
 However, the combined teachings of Hunicke-Smith et al. and Embleton et al. do not expressly teach claims 4, 21-23, 28 and 29.
Regarding claim 4: 
Hunicke-Smith et al. teach their method comprises screening individually expressed and paired VH and VL polypeptides for binding activity (e.g. para 0084-0085, pg. 31-32, Table 14, pg. 33; claim 7).
Additionally, the combined teachings of Hunicke-Smith et al. and Embleton et al. teach generating a linked DNA transcript.
However, the combined teachings of Hunicke-Smith et al. and Embleton et al. do not expressly teach expressing and screening the linked product.

Furthermore, Pedersen et al. teach the linked product is cloned into an expression vector (e.g. para 0270, para 0272 -0274, pg. 17-18; para 0572, pg. 42) and cells are transduced with the resultant vector (e.g. para 0040, para 0048, pg. 3; para 0079, pg. 6, claims 6 and 11). 
Pedersen et al. teach recombinant products are screened for binding affinity to target molecules (e.g. para 0325-0328, pg. 22).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hunicke-Smith et al. and Embleton et al. to include cloning the linked product in an expression vector, expressing the linked product in cells  and screened for binding affinity to target molecules as taught by Pedersen et al. because these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art  and for achieving the predictable result of a method for generating and analyzing linked Ig VH-VL recombinant antibodies.
Therefore, the combined teachings of Hunicke-Smith et al., Embleton et al. and Pedersen et al. render obvious the limitations: wherein the nucleic acid sequence is configured such that, when expressed, the HC element and the LC element form a functional antigen binding molecule in vitro, ex vivo, or in vivo as required by claim 4.
 method of claim 1, further comprising inserting all or a portion of nucleic acid sequence into a vector as required by claim 21.
	Furthermore, the combined teachings of Hunicke-Smith et al., Embleton et al. and Pedersen et al. render obvious the limitations: method of claim 1, comprising expressing the nucleic acid sequence to produce a polypeptide comprising the segment that encodes the HC element of the HCVR, and the segment that encodes the LC element of the LCVR as required by claim 22.
	Furthermore, the combined teachings of Hunicke-Smith et al., Embleton et al. and Pedersen et al. render obvious the limitations: method of claim 22, further comprising contacting the polypeptide with an antigen and determining if the polypeptide binds the antigen as required by claim 23.
	Furthermore, as Hunicke-Smith et al.  teach providing a collection of upto 105 to 107 individual paired and linked antibody VH and VL sequences (e.g. para 0006-0007, pg. 2-3; 18,000 linked heavy and light chain sequences were obtained as in para 0068, pg. 21; 66,000 sequenced VH-VL linked pairs as in para 0074, pg. 24-25), the combined teachings of Hunicke-Smith et al., Embleton et al.  and Pedersen et al. render obvious the limitations: method of making a binding polypeptide, the method comprising: a)   acquiring a library of claim 26; and b)    expressing a polypeptide encoded by a unique nucleic acid of the library as required by claim 28.
	Furthermore, the combined teachings of Hunicke-Smith et al., Embleton et al. and Pedersen et al. render obvious the limitations: method of claim 28, further comprising claim 29.

Hunicke-Smith et al., Embleton et al. and Chee et al. 
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hunicke-Smith et al. and Embleton et al., as applied to claims 1-3, 5-7, 13, 17-20 and 24-26 above, and further in view of Chee et al. (US20120270748).
The combined teachings of Hunicke-Smith et al. and Embleton et al. as applied above are incorporated in this rejection.
As noted above, the combined teachings of Hunicke-Smith et al. and Embleton et al. render obvious a method comprising generating double-stranded cDNA transcripts using beads functionalized with poly- T sequences; primers specific for heavy chain sequences and primers specific for light chain sequences to facilitate PCR amplification and linking the transcripts.
Furthermore, Hunicke-Smith et al. teach a method of generating a plurality of linked pairs of transcripts of paired antibody variable heavy (VH) chain region and variable light (VL) chain regions from cellular mRNA content comprising: compartmentalizing individual cells and mRNA capture beads in a first set of compartments to allow cell lysis and capture of released mRNA and partitioning the bead-bound  mRNA in an emulsion prior to subjecting the mRNA to reverse transcription and PCR amplification  to form linked cDNA transcripts and subsequently sequencing the resultant cDNA products (e.g. para 0006-0007, pg. 2-3; para 0048-0051, pg. 12-13; para 0080,pg. 27-28; Fig. 4; claims 1-7).

Furthermore, Embleton et al. teach amplification and covalently linkage of double stranded variable chain nucleic acid entities in one reaction (e.g. entire Embleton reference and especially Fig. 1, pg. 3833).
 However, the combined teachings of Hunicke-Smith et al. and Embleton et al. do not expressly teach claims 14 and 15.
 Chee et al. teach that splint oligonucleotides are known in the art to facilitate ligation of between two oligonucleotides of interest by hybridizing to complementary regions on each oligonucleotide. In their examples, Chee et al. teach splint oligonucleotides are used to implement ligations including substrate bound oligonucleotides (e.g.  oligonucleotide extension 802 is then ligated in step 813 to the template oligonucleotide 800 via a splint ligation technique using a ligation oligonucleotide 840 that selectively binds to both the oligonucleotide 800 and the oligonucleotide extension 802 as in para 0082,pg. 8; Fig. 8; arrays of the invention can utilize multiple ligation events …This can be done through the use of restriction enzyme digestion and ligation, or preferably the use of splint ligation with primers that are complementary to both the oligonucleotide associated with the array and the oligonucleotide that is to be added to the array as in para 0096, pg. 10;  an oligonucleotide is ligated to a bead bound oligonucleotide using a splint primer that hybridizes to both as in para 0128,pg. 13; ligase in ligation mixture as in para 0129, pg. 13; para 0142,pg. 14).
As Hunicke-Smith et al. and Chee et al. both teach a method comprising linkage by ligation, it would have been prima facie obvious to a person of ordinary skill in the art before 
Furthermore, the combined teachings of Hunicke-Smith et al., Embleton et al. and Chee et al. render obvious the limitations: wherein the covalent linking occurs in an isolated linkage reaction site comprising a ligase as required by claim 14.
Therefore, the combined teachings of Hunicke-Smith et al., Embleton et al. and Chee et al. render obvious the limitation: wherein the HC strand and the LC strand are covalently linked in the presence of a splint oligonucleotide, wherein the splint oligonucleotide is hybridized to a sequence comprising the junction of the HC strand and the LC strand to form a duplexed region at the site of linkage as required by claim 15.

Hunicke-Smith et al., Embleton et al. and Weitz et al. 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Hunicke-Smith et al. and Embleton et al., as applied to claims 1-3, 5-7, 13, 17-20 and 24-26 above, and further in view of Weitz et al.(US20110275063).
The combined teachings of Hunicke-Smith et al. and Embleton et al. as applied above are incorporated in this rejection.

Furthermore, Hunicke-Smith et al. also teach linkage of cDNA transcripts can be done by restriction and ligation (e.g. para 0048, pg. 12; para 0050, pg. 13).
Furthermore, Hunicke-Smith et al. teach their method is used to obtain upto 105 to 107 individual paired antibody VH and VL sequences (e.g. para 0006-0007, pg. 2-3; 18,000 linked heavy and light chain sequences were obtained as in para 0068, pg. 21; 66,000 sequenced VH-VL linked pairs as in para 0074, pg. 24-25).
However, the combined teachings of Hunicke-Smith et al. and Embleton et al. do not expressly teach claim 27.
Prior to the effective filing date of the claimed invention, Weitz et al. teach a method of generating recombinant antibodies. Furthermore, they teach obtaining recombinant antibodies by phage display is known in the art ( e.g. one of skill will appreciate that such fragments may be synthesized de nova either chemically, by utilizing recombinant DNA methodology, or by "phage display" methods ( see, e.g., Vaughan et al. (1996) Nature Biotechnology, 14(3): 309-314, and PCT/ US96/10287). Preferred antibodies include single chain antibodies, e.g., single chain Fv (scFv) antibodies in which a variable heavy and a variable light chain are joined together (directly or through a peptide linker) to form a continuous polypeptide as in para 0037,pg. 4-5; para 0036-0040,pg. 4-5).

 Therefore, the combined teachings of Hunicke-Smith et al., Embleton et al. and Weitz et al. render obvious the limitation: library of claim 26, wherein the library is a display library as required by claim 27.

Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
Regarding the argument that the teaching of Hunicke-Smith discloses a double stranded RT product and does not meet the requirement of to produce a single stranded nucleic acid sequence: 
Regarding the amendment to claim 1:
 As noted in the current action, Hunicke-Smith teach the product of their OE-PCR is subjected to denaturation prior to further processing, i.e. nested PCR (e.g. para 0031, pg. 8). 

 As noted in the current rejections, the teachings of Oleksiewicz et al., Grabstein et al., Pedersen et al., Chee et al. and Weitz et al. are applied to meet the requirements of dependent claims 2-29.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAHANA S KAUP/Examiner, Art Unit 1639